DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of August 11, 2021.  Applicant’s arguments have been considered.

Priority:  12/31/2013
Status of Claims: Claims 1 – 18 are pending.  Claims 1, 6, 11 and 15 have been AMENDED.  .  
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.



The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a device, a processor, a terminal, and a database to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 33 – 36, 65 – 67, 88, 103 – 105, 123, 142, 168, 183 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Claims 2 – 5 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 5 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing customer rewards from a merchant relative to a customer payment card account, linking a user with a plurality of merchants and a payment card issuer, obtaining a first service processing request, comprising information, querying, identifying, obtaining, transforming, associating and updating a balance is not an inventive concept.
Independent system Claim 6, independent method Claim 11, and independent system Claim 15, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 6, 11 and 15 are substantially similar to method Claim 1. 
Claims 7 – 10, 12 – 14 and 16 – 18, dependent from Claims 6, 11 and 15, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 7 – 10, 12 – 14 and 16 – 18 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components 
Therefore, Claims 1 – 18 are rejected under 35 U.S.C. 101.  Claims 1 – 18 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed August 11, 2021, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1, 6, 11 and 15 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, processing customer rewards relative to a customer payment card account and updating a balance, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an 
Applicant’s reference to Berkheimer is unpersuasive because the application of well-understood, routine, and conventional, as a single test, is not determinative of patent eligibility.  Additionally, certain computer functions such as storing and retrieving information in memory (OIP Tech), and receiving or transmitting data over a network (BuySAFE) have conditionally been recognized as being routine and conventional.
Claims 1, 6, 11 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 6, 11 and 15, along with Claims dependent from Claims 1, 6, 11 and 15, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 - 18. 

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210323 & PTO 892), particularly, the limitation(s) – providing an operation object for electronically linking a user with a plurality of merchants and an issuer of a payment card, obtaining, by a device for recording user rewards associated with the plurality of merchants comprising a processor, a first service processing request sent by a first payment terminal, the first service processing request comprising: operation object information embedded in the operation object issued to the user by the issuer of the payment card, a membership account password of a membership account provided to the user by a merchant among the plurality of merchants independent of the issuer, and a first value of a transaction 

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Pardo et al., U.S. 2014/0129435 generally identifies a mobile device, a transaction request inclusive of an account number, account password identification, a transaction amount, authentication of payment information sent to the payment network inclusive of an identifier database, consumer account identification and an offers database subject to mapping, account identification relative to promotions of selected merchants, and transaction updates to an account with clearing and settlement services; Hammad, U.S. 2014/0074637 generally identifies an account password of a merchant and rewards, distinct from a user account security code and password, along with .transaction bound information; Katzin et al., U.S. 2012/0303425 generally identifies a 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR 


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        November 9, 2021